Citation Nr: 0611837	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  00-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for asthmatic 
bronchitis, claimed as secondary to service-connected 
coccidiodomycosis.

2.  Entitlement to service connection arthritis of the 
cervical spine.

3.  Entitlement to ratings higher than 10 percent before June 
24, 2002, and higher than 20 percent from June 24, 2002, for 
duodenitis with gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985, and from June 1987 to February 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In July 2003, the Board remanded this 
matter.  

In March 2000, the veteran submitted medical evidence to 
"show that I am unable to be gainfully employed."  This 
matter is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Asthmatic bronchitis is not etiologically related to 
active service; nor is it proximately due to, or the result 
of, coccidiodomycosis.   

2.  Cervical spine disability is not etiologically related to 
active service; nor was it manifested within applicable 
presumptive periods post-discharge.  

3.  Duodenitis with GERD is manifested by no more than mild 
manifestations, with recurring symptoms once or twice yearly, 
before June 24, 2002; and no more than moderate 
manifestations like recurring episodes of severe symptoms two 
to three times a year averaging 10 days in duration, or 
continuous manifestations characterized as moderate in 
severity, as of June 24, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthmatic 
bronchitis, claimed as secondary to coccidiodomycosis, are 
not met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2005).  

2.  The criteria for service connection for arthritis of the 
cervical spine are not met.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).    

3.  The criteria for ratings higher than 10 percent before 
June 24, 2002, and higher than 20 percent from June 24, 2002, 
for duodenitis with GERD, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Asthmatic Bronchitis; Cervical Spine 
Arthritis

Asthmatic Bronchitis

The veteran's basic contention is that asthmatic bronchitis 
is the result of service-connected coccidiodomycosis.  He 
does not actually contend he was diagnosed with asthma or 
bronchitis in service, or that present disability is due to 
some injury or event therein.  Nonetheless, the Board 
considers whether service connection is permissible either 
through showing of direct causation, or secondarily, based on 
an etiological relationship between coccidiodomycosis and 
asthmatic bronchitis.  

First, service connection is not possible based on evidence 
of direct causation.  38 C.F.R. § 3.303 (2005).  No service 
medical record covering both periods of active duty documents 
a diagnosis of asthma or bronchitis.  No post-service 
clinical evidence indicates that present asthmatic bronchitis 
is etiologically related to active service between June 1981 
and June 1985, and from June 1987 to February 1990.  It is 
noted that, while there is a July 1981 notation of viral 
pharyngitis, no subsequent service medical evidence 
associates that notation to any subsequent or recurrent 
breathing problems and the like that could be associated with 
presently claimed asthmatic bronchitis.      

Second, service connection also is not granted under 
38 C.F.R. § 3.310(a) (2005), which permits service connection 
for a disability (asthmatic bronchitis), which is proximately 
due to, or the result of, a service-connected disability 
(coccidiodomycosis), or where the service-connected 
disability aggravates the nonservice-connected disability.  
Compensation is provided for the degree of disability - and 
only that degree - above the degree of disability pre-
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

An evaluation of the claim under 38 C.F.R. § 3.310(a) 
essentially requires clinical evidence of an etiological, or 
cause-effect, relationship between current asthmatic 
bronchitis and coccidiodomycosis.  The issue of etiology is 
one for a medical doctor or other professional, who, by 
virtue of appropriate training, education, and/or experience, 
is qualified to address it.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The sole etiology opinion squarely 
addressing the issue at hand is that of VA medical examiner, 
who said, in July 1999, that the veteran's bronchial asthma 
is unlikely to be related to coccidiodomycosis.  Prior to 
reaching this unfavorable conclusion, the examiner had 
physically examined the veteran, conducted appropriate 
diagnostic testing, and reviewed the veteran's medical 
history, to date, as documented in the claims file.  

Importantly, the examiner noted that the veteran's serum 
antibody test is negative, as basis for his opinion.  It is 
noted that, while the examination was conducted more than six 
years ago, the record fails to present subsequent clinical 
evidence or medical opinion, whether from private or VA 
sources, that contradicts or calls into question the validity 
of the negative etiology opinion given in 1999.  In fact, an 
April 2003 VA doctor's statement that the veteran's chronic 
bronchitis with mild airway obstruction is likely to be 
secondary to smoking.        

Without evidence of direct causal relationship between either 
period of active service and asthmatic bronchitis, or 
favorable etiology opinion on a secondary cause-effect 
relationship, the Board must conclude that the preponderance 
of the evidence is against the claim and it cannot apply 
38 C.F.R. § 3.102 (2005).

Arthritic Cervical Spine

The record includes service medical records covering both 
periods of active duty.  None indicates an injury to the neck 
area or cervical spine.  While there is notation as to back 
and neck pain (see August 1984 record), service medical 
records concerning back pain overwhelmingly concern low back 
pain.  (Service connection is in effect for mechanical low 
back pain.)  Congenital scoliosis also is documented, and it 
apparently affected the lower spine; no service medical 
record states that it affected the cervical spine.  Indeed, 
the veteran himself reportedly said in April 1989 that his 
back pain is primarily in the lumbar area that "shoots up" 
the back.  The service medical records thus strongly suggest 
that the references to back problems involve lumbar pain; 
there is no allegation or evidence that there was an in-
service injury affecting the neck or cervical spine.  An 
August 1989 medical examination report notes no abnormality 
as to the cervical spine.  Nor is there service medical 
evidence in the form of diagnostic testing results that 
confirm arthritic changes in the cervical spine.  

Nor is there any post-service clinical evidence indicating 
present cervical spine arthritis had its onset during either 
period of active service.  An April 2003 VA medical 
examination report provides that "the cervical arthritic 
changes and disc narrowing [were] not caused or aggravated by 
the service-connected low back disorder [and] a low back 
condition will not cause cervical arthritis or degenerative 
disc disease in the cervical spine."  While this opinion 
explicitly addresses the secondary service connection 
principle (see 38 C.F.R. § 3.310(a)) - that is, whether 
service-connected low back disability could have caused 
cervical spine arthritis - not advanced by the veteran, the 
opinion is not wholly irrelevant here.  The examiner who 
authored the opinion examined the veteran, considered medical 
history in the claims file, and discussed, in particular, the 
"little" clinical evidence in the service medical records 
that the veteran had cervical pain in service or of actual 
treatment in service for cervical spine problems.  He did not 
conclude there was reasonable basis to link service to 
present arthritis.  Such negative evidence is not immaterial 
to the Board's consideration of the instant appeal on a 
direct-causation basis.  38 C.F.R. § 3.303.     

Nor does the record include clinical evidence of arthritis 
dated within one year after either period of service (that 
is, between June 1985 and June 1986, or between February 1990 
to February 1991), which could have permitted service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309(a).  Even as of a March 1992 VA medical examination, 
there was no actual diagnosis of cervical spine arthritis 
rendered; rather, the examiner concluded that there is 
lordosis in the cervical spine "accountable possibly because 
of muscle spasm elongation of the transverse processes of C6 
and C7 of developmental nature."  Also see VA clinical 
records dated in December 2000 discussing May 1999 X-rays 
revealing minimal osteoarthritis in the cervical spine.  This 
is well past the expiration of applicable presumptive 
periods.  

Based on the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim, and it 
does not apply 38 C.F.R. § 3.102 (2005).

II.  Increased Evaluation - Duodenitis with GERD

The original claim of entitlement to service connection was 
filed in November 1998.  In October 1999, the RO granted 
service connection for duodenitis with GERD, and assigned an 
initial 10 percent rating effective November 17, 1998, the 
date on which the claim was received.  Any compensable rating 
cannot pre-date the filing of the original service connection 
claim in 1998.  38 U.S.C.A. § 5110.  During appeal, in July 
2003, the RO increased the evaluation to 20 percent effective 
July 24, 2002.  As such, the issue before the Board is as 
characterized in the title page of this decision.  Further, 
under AB v. Brown, 6 Vet. App. 35 (1993), the claim remains 
in controversy notwithstanding the favorable evaluation on 
appeal, as the current evaluation still does not represent 
the maximum permissible benefit.      

Evaluation before June 24, 2002

An evaluation higher than 10 percent before June 24, 2002, is 
not warranted.  The disability at issue is evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2005) (duodenal 
ulcer), as a closely analogous Code, as a Code specific to 
duodenitis or to GERD is not in VA's 38 C.F.R. Part 4 Rating 
Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2005).  It is noted 
that "a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture . . ."  See 38 C.F.R. § 4.114.  The Board has 
considered the various Codes in 38 C.F.R. § 4.114 and finds 
Diagnostic Code 7305 is that which most closely reflects the 
predominant disability picture in this case.        

The next higher rating of 20 percent under Diagnostic Code 
7305 requires evidence of moderate manifestations like 
recurring episodes of severe symptoms two to three times a 
year averaging 10 days in duration, or where there are 
continuous manifestations characterized as moderate in 
severity.  Evidence dated from late 1998 to mid 2002, 
including RO hearing testimony given in April 2000, indicates 
complaints about pain and burning in the epigastric area, 
frequent diarrhea and loose stools after meals, the need to 
use the restroom soon after eating, prescription given for 
Zantac, and tenderness to palpation on clinical evaluation.  
But the evidence does not document complaints about episodes 
of duodenitis with GERD significant enough to last 10 days in 
duration.  Nor do they reflect clinical finding that the 
symptoms are appropriately characterized as "severe" or 
that they are continuously present in "moderate" severity.  

Evaluation from June 24, 2002

An evaluation higher than 20 percent from June 24, 2002, 
forward, also is not supported by the record.  The next 
higher rating of 40 percent under Diagnostic Code 7305 
requires evidence of moderately severe manifestations.  They 
must be less than severe but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitation episodes averaging 10 days or more in duration 
at least four times a year.    

As with the period before mid 2002, clinical records dated 
from mid 2002 forward, too, document complaints about 
abdominal pain, and in particular, about persistent diarrhea.  
All clinical evidence, including those associated with the 
Social Security Administration (SSA) records and March 2003 
VA medical examination report and addendum thereto, have been 
considered, and they do not document anemia or weight loss 
associated with incapacitating episodes due to duodenitis 
with GERD.  Nor do they reflect symptoms of such severity or 
duration that they last on average 10 days, or of such 
frequency that the episodes occur at least four times 
annually.  

The RO's decision to increase the evaluation to 20 percent 
effective June 24, 2002 was based on a VA medical record 
bearing that date and which documents a trip to the emergency 
room with complaints of burning abdominal sensation.  The 
veteran reportedly received a "GI cocktail," apparently a 
combination of drugs to relieve symptoms.  Clinical records 
dated thereafter document occasional complaints of abdominal 
pain and diarrhea.  While these records do support a 
conclusion that the veteran had exacerbated episodes in mid-
2002, neither they, nor subsequent clinical records, document 
anemia or weight loss associated with incapacitating episodes 
due to duodenitis or GERD, nor to they document lengthy 
symptomatic episodes lasting 10 days in duration, much less 
at a frequency of four times a year.

In fact, a longitudinal review of the evidence dated within 
the time period pertinent to appeal shows treatment for 
various problems related and unrelated to the issues of 
appeal, but those concerning care specific to duodenitis and 
GERD symptoms are relatively few in number, which would tend 
to disfavor the position that such symptoms are more 
significant than that reflected by the percentage ratings 
currently in effect.    

As the highest rating of 60 percent requires symptoms of 
severity and duration greater than those for a 40 percent 
rating, which are not met, the Board does not find basis to 
assign the highest permissible rating of 60 percent.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence disfavors the claim.  It does 
not apply 38 C.F.R. § 4.3 (2005).
 
II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appeal arises from a 1999 rating decision for which 
appeal was perfected in early 2000, before enactment of the 
law that requires the notice discussed above, and, as such, 
there is no basis to argue procedural defect in terms of lack 
of notice itself or as to timing of any notice as of early 
2000.  See Pelegrini, at p. 120.  

During the appeal period, VA fully met its notice obligations 
as to the three issues on appeal.  A September 2003 letter 
informed the veteran of the basic elements of a successful 
service connection claim.  The criteria for 10 and 20 percent 
ratings for duodenitis with GERD were supplied in the October 
1999 rating decision.  The criteria for a 40 percent rating 
was discussed in the July 2003 rating decision.  Further, the 
1999 and 2003 rating decisions, Statement of the Case (SOC), 
and Supplemental SOCs (SSOCs) discussed the elements of the 
claim and explained why service connection and even more 
favorable evaluation are not warranted.  The September 2003 
letter told the veteran that, if he identifies the sources of 
pertinent evidence, then VA would assist him in obtaining 
records therefrom.  He was told that the responsibility to 
substantiate the claim ultimately lies with him.  Citation of 
38 C.F.R. § 3.159 in the December 2003 SSOC addressed the 
fourth element.  

Thus, the Board finds that full, content-complying notice was 
given during appeal.  Even as of May 2004, when the last SSOC 
(apparently characterized inadvertently as an SOC) was 
issued, before which time full notice was supplied, the 
veteran did not thereafter argue that VA failed to comply 
with notice requirements, or claim that additional evidence 
needed for full and fair adjudication of the claim exists.  
Therefore, it finds no prejudicial error as to the timing of 
notice.  See Pelegrini v. Principi.  Nor does the Board find 
prejudicial error based on lack of explicit and literal 
inquiry asking the veteran to supply any evidence in his 
possession pertinent to the claim.  The veteran is 
represented in this appeal; even after the issuance of the 
May 2004 SSOC, no argument was made as to any procedural or 
notice defect.  

Also, with respect to the service connection claims, here, 
there is no issue as to "veteran" status or the existence 
of the claimed disabilities.  As the claims are denied, there 
is no prejudice now as to any lack of notice, whether pre or 
post AOJ-decision, on the degree of disability due to 
asthmatic bronchitis or cervical spine arthritis, or the 
effective date for a grant of service connection or even the 
evaluation of the degree of disability.  As for the increased 
rating claim, as stated above, notice of applicable rating 
criteria was given during the appeal, and, as the claim is 
denied, there is no issue presently as to effective date for 
any rating.  Moreover, the service-connection claim was 
substantiated when service connection was granted for 
duodenitis with GERD in 1999.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  Despite inadequate notice on these elements, the 
Board finds no prejudice in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes pertinent VA clinical 
records, including VA examination records, service medical 
records, SSA records, and hearing testimony.  The Board's 
prior development and remand directives were completed.  
Despite appropriate notice during appeal, the veteran has not 
identified additional sources of pertinent evidence.  Thus, 
the Board concludes that VA's duty-to-assist was met.    


ORDER

Service connection for asthmatic bronchitis, claimed as 
secondary to service-connected coccidiodomycosis, and for 
arthritis of the cervical spine, is denied.

Disability ratings higher than 10 percent before June 24, 
2002, and higher than 20 percent from June 24, 2002, for 
duodenitis with GERD, are denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


